Exhibit 10.5

STEIN MART, INC.

2001 OMNIBUS PLAN

RESTRICTED SHARE AWARD AGREEMENT FOR KEY EMPLOYEES

THIS AGREEMENT is made and entered into as of the date set forth on the
signature page hereof by and between STEIN MART, INC., a Florida corporation
(“Company”), and the Key Employee of the Company whose signature is set forth on
the signature page hereof (the “Key Employee”).

W I T N E S S E T H

WHEREAS, the Company has adopted the Stein Mart, Inc. 2001 Omnibus Plan
(“Plan”), the terms of which, to the extent not stated herein, are specifically
incorporated by reference in this Agreement;

WHEREAS, the purpose of the Plan is to permit Awards under the Plan to be
granted to certain Key Employees of the Company and its Affiliates and to
further specify the terms and conditions under which such individuals may
receive such Awards;

WHEREAS, the Key Employee is now employed or engaged by the Company or an
Affiliate in a key employee capacity and the Company desires him or her to
remain in such capacity, and to secure or increase his or her ownership of
Shares in order to increase his or her incentive and personal interest in the
success and growth of the Company; and

WHEREAS, defined terms used herein and not otherwise defined herein shall have
the meanings set forth in the Plan.

NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:

1. Restricted Share Grant. Subject to the terms and conditions set forth herein,
the Company hereby grants to the Key Employee the number of restricted shares
(the “Restricted Shares”) of the Company’s common stock set forth on the
signature page hereof, at the value per Share set forth on the signature page
hereof.

2. Nontransferability of Shares. The Restricted Shares are not transferable
other than by will or by the laws of descent and distribution.

3. Risk of Forfeiture; Vesting.

(a) The Restricted Shares are subject to a substantial risk of forfeiture and
the risk of forfeiture is removed and the Restricted Shares become vested (the
“Vesting”) in the Key Employee, as provided below only if the Key Employee
remains employed by the Company or its affiliates on the dates set forth below:

[insert vesting schedule]

(b) [Insert exceptions to forfeiture and events which accelerate vesting, if
any].



--------------------------------------------------------------------------------

4. Certificate Retained. The certificate evidencing the Restricted Shares that
are the subject of this Grant will be held by the Company in safekeeping and
delivered to the Key Employee upon vesting as described above. If the Restricted
Shares are forfeited, then the Company retains the right to cause the
certificate to be cancelled of record and the Restricted Shares shall thereupon
be cancelled and no longer outstanding.

5. Rights As Stockholder. The Key Employee shall have all rights as a holder of
the Restricted Shares until and unless the Restricted Shares are forfeited and
cancelled as provided above. [Insert restrictions on receipt of dividends, if
any]

6. Tax Withholding. (a) It shall be a condition of the Grant of the Restrictive
Shares provided herein that the Key Employee, and the Key Employee agrees, that
the Key Employee shall pay to the Company upon its demand, such amount as may be
requested by the Company for the purpose of satisfying its liability to withhold
federal, state, or local income, employment or other taxes incurred by reason of
the Grant provided herein or the Vesting thereof. The amount that will be due
from the Key Employee, if any, will be determined at the time the risk of
forfeiture is removed and Vesting occurs, or if a Section 83(b) election
(defined below) is made, as of the date of this Grant.

(b) In the event that a Section 83(b) election is not made, the Key Employee may
elect to have the Company withhold that number of Restricted Shares otherwise
deliverable to the Key Employee upon the Vesting of the Restricted Shares or to
deliver to the Company a number of Shares, in each case, having a Fair Market
Value on the date of Vesting equal to the minimum amount required to be withheld
as a result of such exercise. The election must be made in writing and must be
delivered to the Company prior to the date of Vesting. If the number of shares
so determined shall include a fractional share, the Key Employee shall deliver
cash in lieu of such fractional share. All elections shall be made in a form
approved by the committee and shall be subject to disapproval, in whole or in
part by the Committee.

(c) The Key Employee has reviewed with the Key Employee’s own tax advisors the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Key Employee is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents. The Key Employee understands that the Key Employee (and not the
Company) shall be responsible for the Key Employee’s own tax liability that may
arise as a result of the transactions contemplated by this Agreement. The Key
Employee understands that Section 83 of the Internal Revenue Code of 1986, as
amended (the “Code”), taxes as ordinary income the fair market value of the
Restricted Shares as of the date any restrictions on the Shares lapse. In this
context, “restriction” includes the Vesting conditions set forth in Section 3
hereof. The Key Employee understands that the Key Employee may elect to be taxed
at the time the Restricted Shares are granted under this Agreement rather than
when they become Vested and no longer subject to a substantial risk of
forfeiture by filing an election under Section 83(b) of the Code with the I.R.S.
within 30 days from the date of Grant.

 

2



--------------------------------------------------------------------------------

THE KEY EMPLOYEE ACKNOWLEDGES THAT IT IS THE KEY EMPLOYEE’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO TIMELY FILE THE ELECTION UNDER SECTION 83(b), EVEN IF
THE KEY EMPLOYEE REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING
ON THE KEY EMPLOYEE’S BEHALF.

7. Powers of Company Not Affected. The existence of the Restricted Shares shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any combinations, subdivision or reclassification of the
Shares or any reorganization, merger, consolidation, business combination,
exchange of Shares, or other change in the Company’s capital structure or its
business, or any issue of bonds, debentures or stock having rights or
preferences equal, superior or affecting the Option Stock or the rights thereof
or dissolution or liquidation of the Company, or any sale or transfer of all or
any part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise. Nothing in this Agreement shall
confer upon the Key Employee any right to continue in the employment of the
Company or any Affiliate, or interfere with or limit in any way the right of the
Company or any Affiliate to terminate the Key Employee’s employment at any time.

8. Interpretation by Committee. The Key Employee agrees that any dispute or
disagreement which may arise in connection with this Agreement shall be resolved
by the Committee, in its sole discretion, and that any interpretation by the
Committee of the terms of this Agreement or the Plan and any determination made
by the Committee under this Agreement or the Plan may be made in the sole
discretion of the Committee and shall be final, binding, and conclusive. Any
such determination need not be uniform and may be made differently among Key
Employees awarded Option Stock.

9. Miscellaneous. (a) This Agreement shall be governed and construed in
accordance with the laws of the State of Florida applicable to contracts made
and to be performed therein between residents thereof.

(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.

(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.

(d) Any notice, filing or delivery hereunder or with respect to Restricted
Shares shall be given to the Key Employee at either his usual work location or
his home address as indicated in the records of the Company, and shall be given
to the Committee or the Company at 1200 Riverplace Boulevard, Jacksonville,
Florida 32202, Attention Corporate Secretary. All such notices shall be given by
first class mail, postage prepaid, or by personal delivery.

(e) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
personal benefit of the Key Employee, the Beneficiary and the personal
representative(s) and heirs of the Key Employee.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer, and the Key Employee has hereunto affixed his hand, all
on the day and year set forth below.

 

STEIN MART, INC. By:  

 

Its:  

 

Signed Electronically

 

No. of Restricted Shares:  

 

Grant Date:  

 

 

4